Citation Nr: 1400302	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-42 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder, to include as due to a service-connected disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In February 2013, the Board remanded this matter for additional development and medical inquiry.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the Veteran's claims file, to include documents of record that have been included in his virtual VA folder.  No relevant evidence has been added to the claims file since the supplemental statement of the case (SSOC) dated in November 2013.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 


REMAND

The Board finds remand warranted for additional medical inquiry.  

The Veteran claims service connection for depression.  He asserts that his depression is related directly to service, and is secondarily related to service-connected migraines and posttraumatic stress disorder (PTSD).  Medical evidence of record notes that the Veteran has been diagnosed with a major depressive disorder during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran underwent VA compensation examination in April 2013, no medical opinion is of record which addresses this particular claim for a psychiatric disorder.  While service connection was granted for PTSD, because the record also contains the depression diagnosis, it too must be decided.

The Veteran also claims that he is unemployable as the result of his service-connected migraines and PTSD.  As the Veteran is rated as 30 and 50 percent disabled for these disorders (respectively), his combined disability rating is 70 percent.  38 C.F.R. § 4.25 (2013).  The percentage rating standards for TDIU are therefore met here.  38 C.F.R. § 4.16(a).  On the question of whether the substantive criteria are met, the Board notes that in April 2013, a file review was conducted by a physician to note the functional effects of the Veteran's service-connected disabilities.  While the findings on PTSD were based on a recent (2013) examination, the findings on the migraine headaches were not.  Rather, it relied on a 2011 examination.  While time alone is not sufficient to render an examination inadequate, given the Veteran's statements of record, the Board finds that a more contemporaneous look is required.  

Upon remand, any outstanding VA treatment records relating to the claim on appeal that have not yet been associated with the claims file should be obtained.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed major depressive disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiner is asked to provide opinions as to the following:

a.  Is it at least as likely as not that a major depressive disorder was caused or aggravated by any in-service disease, event, or injury.    

b.  Is it at least as likely as not that major depressive disorder was caused by the Veteran's service-connected migraine headaches and/or PTSD, or has been aggravated (increased in severity beyond the natural course of the disability) by the migraine headaches and/or PTSD.     

Please explain the reasons behind any opinions expressed and conclusions reached.  The examiner is further reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU, and specifically to determine the current functional effects from his service-connected migraine disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should accurately determine what the functional effects are from the Veteran's migraines.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


